OPINION — AG -(1) STATE COLLEGES AND UNIVERSITIES ARE EXEMPT FROM THE CENTRAL PURCHASING ACT, 74 Ohio St. 1971 85.1 [74-85.1] THRU 74 Ohio St. 1971 85.33 [74-85.33] (AS AMENDED), IN ITS ENTIRETY, INCLUDING 74 Ohio St. 1977 Supp., 85.32 [74-85.32], RELATING TO BID PREFERENCES.  HOWEVER, IF ANY SUCH INSTITUTION CHOOSES TO UTILIZE THE CENTRAL PURCHASING PROCEDURE, ANY PURCHASE MADE ON ITS BEHALF BY THE PURCHASING DIVISION (BOARD OF PUBLIC AFFAIRS) WOULD BE SUBJECT TO 74 Ohio St. 1977 Supp., 85.32 [74-85.32] IN THE SAME MANNER AS ANY OTHER PURCHASE BY THE DIVISION. (2) ASSUMING SUCH UTILIZATION, ONLY PURCHASES FOR SUPPLIES, MATERIALS AND PROVISIONS FALL WITHIN THE PURVIEW OF 74 Ohio St. 1977 Supp., 85.32 [74-85.32] (3) WHETHER BID FORMS INSTRUCTING THE BIDDER TO INDICATE IN THE BID THE SUPPLIES, MATERIALS OR PROVISIONS UPON WHICH THE BIDDER IS CLAIMING THE PREFERENCE WOULD BE USED BY THE PURCHASING DIVISION IN PURCHASES FOR A STATE COLLEGE OR UNIVERSITY RESTS WITHIN THE DISCRETION OF THE STATE BOARD OF PUBLIC AFFAIRS. CITE: 74 Ohio St. 1976 Supp., 85.3 [74-85.3], 74 Ohio St. 1977 Supp., 85.12 [74-85.12](2), OPINION NO. 74-186, OPINION NO. 76-104 (BRENT HAYNIE)